I would first like to extend our sincere congratulations to President Muhammad-Bande on his appointment and to wish him a successful, satisfying and productive tenure.
We live at a critical and defining moment in the history of our planet, and decisions and commitments made under this presidency will be as important as any made before in determining our collective stewardship of the planet and the quality of life of all for whom it is home.
My delegation and I also recognize our fellow Caribbean Community (CARICOM) sister State, Saint Vincent and the Grenadines, and congratulate it on its election as a non-permanent member of the Security Council for the period from 2020 to 2022. As the smallest nation State ever to accomplish that historic feat, Saint Vincent and the Grenadines gives assurance to all small States that they too can sit as equals among much larger, richer and more powerful Member States and ensure that their voices are heard on matters affecting global interests and security.
I want to convey my warmest greetings to everyone here from the grateful people of the Commonwealth of Dominica. We are profoundly thankful for all the attention and support from the Organization and its Member States and specialized agencies in the aftermath of the massive devastation inflicted on us by the category 5 Hurricane Maria in September 2017. Two years ago, when Dominica lay in ruins after being ravaged by Maria, our Prime Minister, Mr. Roosevelt Skerrit, stood at this rostrum a mere five days later to address the Assembly and indicated his resolve to set Dominica on a path to becoming the first climate-resilient nation in the world. Our Climate Resilience Recovery Plan is nearing completion, our new implementing agency is fully operational and the work of building resilience has begun. Thousands of homes have been repaired or rebuilt and hundreds more are contracted to be built. New resilient housing units are being constructed all over the island. The public utilities have all been restored. All children have been back in school since January 2018, although some schools still have to be rebuilt. The road network has been vastly improved, and most of the damaged or destroyed bridges have been repaired or are being rebuilt to higher standards. The rivers and watercourses have been dredged and the greenery has returned to our hills, valleys and mountains.
Practically everyone visiting Dominica in recent times has described the country’s transformation after Maria as miraculous, and indeed it is. But we acknowledge that we have not done it alone. We are doing it together. The global community, including non-governmental organizations and faith-based organizations, many of which are still hard at work in Dominica as I speak, is playing its part. All of Dominica says thanks, and we recognize that we owe the global community an everlasting debt of gratitude. We also hasten to say that the task is far from complete. Building resilience is a momentous and expensive task. One of the deficiencies of the international system is the long gestation period between pledges and commitments and the delivery on those promises. We urge those who have pledged to support us in creating this new, climate-resilient nation to deliver. Time is of the essence.
As we meet, more and more evidence is emerging that a new chapter is being written by the forces of nature, and the evidence is right before our eyes. That chapter speaks to the catastrophic effects of climate change, and as we are deliberating this week, many countries are reeling from its devastating effects. For many island States, and particularly the smallest, the message being sent is that rising sea levels, violent tropical storms and hurricanes, periods of severe drought alternating with floods and forest fires, new plant diseases, and vector-borne diseases such as chikungunya and Zika present an existential threat. The time for action is now.
Competent scientific authorities are now advising that the rate of global warming is progressing faster than was originally believed. The effects of climate change are cross-cutting, affecting every sector and every facet of life on earth. Despite the commitments they have made to take action to slow the rate of global warming, too many countries continue to pursue the same policies that are contributing to nature’s angry response to our overindulgence and reckless exploitation of our planet’s resources. If the devastating effects of Hurricanes Irma and Maria did not convince us in 2017, we can look to the calamity of Hurricane Dorian in the Commonwealth of the Bahamas just a few weeks ago. Dominica stands in solidarity with the people of Abaco and Grand Bahama, two of the island communities of the Bahamas archipelago whose lives and livelihoods have been devastated by the destructive forces of the category 5 Hurricane Dorian, which inflicted total destruction and considerable loss of life.
As experts predicted, such tropical storms are becoming more frequent and more intense, and sea temperatures are rising. What they did not predict is that a storm of such ferocity could virtually sit over an island, wreaking incalculable havoc for some 40 hours. We are left with no choice but to accept that category 5 hurricanes may become the new norm. We therefore have to go back to the drawing board to reassess national approaches to risk mitigation and disaster preparedness.
It is not only on small island States, however, that climate change is having an impact. We are seeing heart-wrenching reports and disturbing images of flooded cities and severe droughts that are driving millions from their traditional homes and occupations. The results are homelessness, starvation and mental anguish. Soon the phenomenon of climate refugees will also be a new norm. Then there is the problem of forest fires, not just in Brazil and the Amazon but here in the United States, in Europe and in the Far East. When fire strikes a neighbourhood, we do not hold a meeting to determine whether our neighbours are insured. We call out the fire brigade. That is what we need now — urgent action. Our planet is on fire and we must take immediate steps to quell it.
Dominica reaffirms its commitment to the Paris Agreement on Climate Change and once again pleads for the resources pledged to be released, so that we can implement actions designed to reduce risks and mitigate the impacts of climate change. We applaud the leadership shown by the Government of the United Kingdom in assisting countries such as Dominica in building greater resilience to the effects of climate change. We thank the nations that have recently committed to doubling their pledges and increasing contributions to the Green Climate Fund, as well as to making further resources available to small island developing States to help us adapt to and mitigate the effects of climate change. However, the issues of accessibility and timely disbursement of funds must be addressed if our urgent needs are to be met.
In pursuit of its vision of becoming the world’s first climate-resilient nation, we have prepared a national resilience development strategy, which is a broad framework providing a road map and guidelines to enable Dominica to reach climate resilience by 2030. The targets, and our plans to achieve them, are articulated in greater detail and precision in the sector strategies. The strategy is a live document that will be adjusted and updated every four years, based on annual monitoring and evaluation exercises and on data emerging from new studies and surveys.
Following Hurricane Maria, which caused damage and loss estimated at 226 per cent of our gross domestic product, urgent priority was assigned to rebuilding the country and to building back better. However, experience had taught us that a new approach to project management and implementation had to be adopted if our intended targets were to be met in a timely manner. To help us to overcome that potential challenge, in 2018 the Government established an execution agency to enable Dominica to develop its Climate Resilience Recovery Plan, coordinate reconstruction work and facilitate the smooth and efficient implementation of projects. My Government is most appreciative of the support provided by the bilateral partners who worked with us in setting up the execution agency, and we are especially grateful to the British Government, operating through the Department for International Development, to Canada and to the World Bank for their support in its establishment and operation.
Dominica is by any measure an insignificant contributor to greenhouse-gas emissions. Notwithstanding that, we believe our actions must match the spirit of the climate conventions we have signed. We have therefore developed a low-carbon, climate-resilient development strategy that emphasizes the development and use of renewable energy both to fuel our development and as a means of earning export revenue. Our recently completed resilient and sustainable energy plan confirms that Dominica is in a position to generate about 90 per cent of the country’s electricity needs by 2029 using renewable, primarily geothermal, sources; realize a reduction in the annual cost and volume of diesel fuel used for electricity generation by 94 per cent; and reduce the total cost of generating electricity between 2020 and 2038 by at least 44 per cent.
Serious initiatives to exploit the country’s geothermal potential began in 2008, with financial support coming mainly from the European Union and the Government of France. Following extensive geothermal exploration, it was confirmed in 2012 that the reservoir in the Roseau Valley, the subject of exploration, had a potential of 120 megawatts, which would not only satisfy domestic needs but could potentially produce electricity for export to the neighbouring French islands of Martinique and Guadeloupe, thereby reducing their carbon footprint as well. That painstaking work, conducted over six years, is an example of the arduous effort involved in developing a renewable resource such as geothermal power in order to reduce the associated risks and cause a bankable project to emerge. Notwithstanding fiscal challenges along the way, the Government stuck to its commitment to providing initial funding for the project. As the project stands today, a financing package totalling $27 million has been signed with the World Bank for the construction of an initial 7 megawatt geothermal plant. Construction will most likely begin early in the new year.
Dominica, like all the CARICOM countries, is committed to the principle of preserving the Caribbean as a zone of peace. It is inevitable that from time to time differences will arise between and among various interest groups within a State. While we will always be available to act as mediators in resolving internal conflicts, we believe in and will forever adhere to the principle of non-interference in the internal affairs of other States. We hold that to be a universal principle, not one to be selectively employed and discarded when ideological differences arise. Wherever there are uneasy tensions among States and differences in interpretations of the Constitution within a State that trigger civil unrest, we call for restraint and resorting to the negotiations table and dialogue to resolve such differences. The other options only serve to prolong and intensify human misery and suffering and violate the principles on which this august body was founded.
The climate is at war with our States Members. Let us not aggravate the situation by creating hostility and war among ourselves, particularly in this hemisphere.
We support the One China policy and call for dialogue to achieve the peaceful reunification of China. We support dialogue and negotiations to bring about the denuclearization of the Korean peninsula. We support dialogue and negotiations to resolve the disputes in the Middle East, including the possibility of a nuclear arms race.
We once again call for an end to the unjustified continued economic blockade against Cuba in order to free up the vast potential of the Cuban people so that they can take up their rightful role in the global economy and trade system. We also call for an end to the unilateral sanctions imposed against Venezuela, which we believe are serving no useful purpose and rather serve to cause misery and suffering to the Venezuelan people. We continue to call for dialogue and for countries to support peaceful mediation among the disputing parties within Venezuela to achieve an outcome that will serve the best interests of all Venezuelans.
Let us all adhere to the provisions of Article 2 of the Charter of the United Nations, particularly in this hemisphere, where we should aspire to become a zone of peace and development.
